      Case 6:21-cv-00235 Document 1 Filed 02/03/21 Page 1 of 7 PageID 1




                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       ORLANDO DIVISION


JAMIE DAVIS

                   Plaintiff,
vs.                                               Civil No.

HARPER HILL & ASSOCIATES, INC.

                 Defendant(s).            /

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, JAMIE DAVIS, by and through the undersigned counsel,

brings this action against Defendant, HARPER HILL & ASSOCIATES, INC.,

and in support of her claims states as follows:

                       JURISDICTION AND VENUE

      1.    This is an action for damages under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., for retaliation under 29 U.S.C. § 215(a)(3)

and for violations of the Families First Coronavirus Response Act (“FFCRA”),

29 CFR 826.

      2.    This Court has subject matter jurisdiction under 28 U.S.C § 1331

and 29 U.S.C. § 201 et seq.

      3.    Venue is proper in the Middle District of Florida, because all the

events giving rise to these claims occurred in Volusia County, Florida.



                                   Page 1 of 7
       Case 6:21-cv-00235 Document 1 Filed 02/03/21 Page 2 of 7 PageID 2




                                    PARTIES

      4.     Plaintiff is a resident of Volusia County, Florida.

      5.     Defendant is a Florida corporation in the business of providing

insurance sales and services and has an office and place of business in DeLand,

in Volusia County, Florida.

                          GENERAL ALLEGATIONS

      6.     Plaintiff has satisfied all conditions precedent, or they have been

waived.

      7.     Plaintiff has hired the undersigned attorney and agreed to pay him

for a fee.

      8.     Plaintiff requests a jury trial for all issues so triable.

      9.     At times material hereto, Plaintiff was an “employee” of Defendant

within the meaning of the FLSA and thus was an “employee” under the

FFCRA.

      10.    At all times material hereto, Plaintiff was an “eligible employee”

within the meaning of the FFCRA.

      11.    At all times material hereto, Plaintiff was employed at least 30

calendar days by Defendant.

      12.    At all times material hereto, Defendant was an “employer” within

the meaning of the FLSA, 29 U.S.C. §203(d).



                                     Page 2 of 7
      Case 6:21-cv-00235 Document 1 Filed 02/03/21 Page 3 of 7 PageID 3




     13.   Defendant continues to be an “employer” within the meaning of the

FLSA.

     14.   At all times material hereto, Defendant was and continues to be

an enterprise engaged in the “providing of services for commerce” within the

meaning of the FLSA, 29 U.S.C. §§ 203(r) and 203(s).

     15.   At all times relevant to this action, the annual gross sales volume

of Defendant exceeded $500,000 per year.

     16.   At all times material hereto, the work performed by Plaintiff was

directly essential to the business performed by Defendant.

     17.   At all times material hereto, Defendant was an “employer” within

the meaning of the FFCRA.

     18.   At all times material hereto, Plaintiff was engaged in commerce or

was engaged in activity affecting commerce.

     19.   At all times material hereto, Defendant was a private entity

employing fewer than 500 employees.

                                  FACTS

     20.   Plaintiff began working for Defendant on or around July 21, 2019,

and she worked in this capacity until on or around October 21, 2020.

     21.   In or around October 21, 2020, Plaintiff asked Defendant if she

could take paid leave because she was experiencing COVID-19 symptoms and

seeking a medical diagnosis.

                                  Page 3 of 7
      Case 6:21-cv-00235 Document 1 Filed 02/03/21 Page 4 of 7 PageID 4




      22.   Defendant failed to respond to Plaintiff’s request in regard to her

benefits under FFCRA at first.

      23.   On or around October 21, 2020, Defendant terminated Plaintiff’s

employment upon her request for paid leave.

      24.   Defendant retaliated against Plaintiff for pursuing her rights

under the FLSA and the FFCRA by terminating her employment.

      25.   Defendant’s actions were willful and showed reckless disregard for

the provisions of the FLSA and the FFCRA.

      26.   At all times material to this action Defendant was a private

employer of fewer than 500 employees and did not qualify for an exemption to

the FFCRA.

                      COUNT I-FLSA RETALIATION

      27.   Plaintiff realleges and readopts the allegations of paragraphs 1

through 26 of this Compliant, as though fully set forth herein.

      28.   By pursuing her rights under the FFCRA, Plaintiff engaged in

protected activity under the FLSA.

      29.   By terminating Plaintiff’s employment, Defendant retaliated

against Plaintiff for engaging in protected activity under the FLSA.

      30.   The foregoing conduct, as alleged, constitutes a willful violation of

the FLSA, within the meaning of 29 U.S.C § 255(a).

      31.   Plaintiff was injured due to Defendant’s violations of the FLSA.

                                   Page 4 of 7
      Case 6:21-cv-00235 Document 1 Filed 02/03/21 Page 5 of 7 PageID 5




      WHEREFORE, Plaintiff demands:

            (a)   A jury trial on all issues so triable;

            (b)   That process issue and that this Court take jurisdiction of

                  the case;

            (c)   That this Court enter a judgment, stating that Defendant

                  retaliated against Plaintiff in violation of the FLSA;

            (d)   Compensation      for   lost   wages,    benefits,   and   other

                  remuneration;

            (e)   Compensatory damages, including emotional distress,

                  allowable at law; and

            (f)   For such further relief as this Court deems just and

                  equitable.

                    COUNT II-FFCRA RETALIATION

      32.   Plaintiff realleges and readopts the allegations of paragraphs 1

through 26 of this Complaint, as though fully set forth herein.

      33.   Plaintiff had requested paid leave because she was experiencing

COVID-19 symptoms and seeking a medical diagnosis.

      34.   By requesting paid leave due to Plaintiff’s inability to work as a

result of her seeking a medical diagnosis related to COVID-19, Plaintiff

engaged in protected activity under the FFCRA.



                                   Page 5 of 7
      Case 6:21-cv-00235 Document 1 Filed 02/03/21 Page 6 of 7 PageID 6




     35.   By terminating Plaintiff’s employment, Defendant retaliated

against Plaintiff for engaging in protected activity under the FFCRA.

     36.   The foregoing conduct, as alleged, constitutes a willful violation of

the FFCRA.

     37.   Plaintiff was injured due to Defendant’s violations of the FFCRA.

           (a)   A jury trial on all issues so triable;

           (b)   That process issue and that this Court take jurisdiction of

                 the case;

           (c)   That this Court enter a judgment, stating that Defendant

                 retaliated against Plaintiff in violation of the FFCRA;

           (d)   Compensation      for   lost    wages,   benefits,   and   other

                 remuneration;

           (e)   Compensatory damages, including emotional distress,

                 allowable at law; and

           (f)   For such further relief as this Court deems just and

                 equitable.

                          JURY TRIAL DEMAND

     Plaintiff demands trail by jury as to all issues so triable.

     Dated this _3rd_ day of February, 2021.

                                            Respectfully submitted,

                                            /s Matthew E. Romanik, Esq.

                                   Page 6 of 7
      Case 6:21-cv-00235 Document 1 Filed 02/03/21 Page 7 of 7 PageID 7




                                            MATTHEW E. ROMANIK, B.C.S.
                                            Fla. Bar No.: 0062588
                                            Hassell-Legal, P.A.
                                            1616 Concierge Blvd., Ste 100
                                            Daytona Beach, FL 32117
                                            (386) 238-1357-Phone
                                            (386) 258-7406- Facsimile
                                            Attorney for Plaintiff
                                            Mattr@hassell-legal.com
                                            kimr@hassell-legal.com




                        Certificate of Compliance

      I CERTIFY that this motion, is submitted in an acceptable front at least

13-point font, in compliance with the requirements of Local Rules of US

District Court for the Middle District of Florida1.08(a) and (b).



                                      /s/Matthew E. Romanik____
                                      Matthew E. Romanik, B.C.S.
                                      Florida Bar No.: 0062588




                                   Page 7 of 7
